Citation Nr: 1504416	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle disability.

(The issue of entitlement to service connection for an acquired psychiatric disorder is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active honorable service from November 1969 to October 1971.  He also had active duty from April 1981 to December 1983, which was
administratively determined by VA in August 2006 to have been under dishonorable conditions, which is a bar to VA compensation benefits based on that period of service.  See 38 C.F.R. § 3.12(a) (2014).

This matter came before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veteran Law Judge at the RO in
October 2012.  A transcript of the hearing has been associated with the record.

In April 2013, the Board reopened the claim of entitlement to service connection for a right ankle disability and remanded the issue to the agency of original jurisdiction (AOJ) for additional development.


FINDING OF FACT

A right ankle disability was not manifest in service, and arthritis of the right ankle was not manifest within one year of separation from service; a right ankle disability is unrelated to service.



CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by active service, and arthritis of the right ankle may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A letter dated in April 2009 discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service treatment records as well as VA and private treatment records have been obtained and associated with the record.  A VA examination has been conducted, and the Board finds that the examination report is adequate, in that the examination was conducted by a clinician who reviewed the record, interviewed the Veteran, and performed an appropriate evaluation.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issue on appeal was explained during the hearing and the submission of additional evidence was suggested.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the RO or Board hearings. 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records reflect that in February 1970, the Veteran reported having been involved in a motorcycle accident while on leave, and that he had skinned his right heel.  The provider noted an open abrasion on the Veteran's right heel, and prescribed daily soaks in the whirlpool.  A subsequent February 1970 notation indicated slow healing.  Notations in March1970 noted slow healing, but that the wound looked better.  On examination for release from active duty in October 1971, the Veteran's lower extremities and feet were normal.  He was deemed qualified for release from active duty.

On reenlistment examination in March 1981, the Veteran's lower extremities and feet were normal.  He denied foot trouble; arthritis, rheumatism, or bursitis, bone, joint or other deformity; and lameness.  He also denied any medical, surgical, or trauma history.  He was found to be qualified for enlistment.  On discharge examination in December 1982, the Veteran denied foot trouble; arthritis, rheumatism, or bursitis, bone, joint or other deformity; and lameness.  Examination revealed normal lower extremities and feet, and the examiner determined that the Veteran was qualified for discharge.

A November 2004 VA treatment record indicated that there was no ankle edema.  

An August 2007 VA treatment record notes the Veteran's chief complaint as right ankle pain.  Physical examination revealed good mobility of the right ankle joint with no signs of acute inflammation.  The assessment was right ankle pain of questionable cause, rule out degenerative joint disease.

A September 2008 VA problem list includes ankle arthralgia.

A February 2009 report by J.W.E., M.D. indicates that Dr. E. reviewed the Veteran's history of an abrasion to his right heel and subsequent treatment during service.  Physical examination revealed tenderness of the lateral malleolus and malleolus ligaments.  There was a marked four degrees of decreased inversion of the ankle consistent with traumatic arthritis and tendonitis of the right heel, which Dr. E. stated were from the blow to the heel in February 1970.  He provided a diagnosis of strain of the right heel with traumatic tendonitis and arthritis.  He opined that the injuries, impairments, and disabilities set forth in his diagnosis and report were as likely as not due to and a consequence of the Veteran's service.

In April 2009, the Veteran complained of right foot pain.  The provider noted a history of chronic painful ankle.  The assessment was right foot pain, better.

In July 2010, the Veteran complained of bilateral foot pain.  He reported that he had an injury to one foot in 1971, but that now both feet hurt and it was hard to walk.  He endorsed pain of 10/10 in intensity.  He stated that the pain had been present for one month.  He denied edema or redness.  He was called the following day and advised that an appointment had been scheduled.  During that subsequent appointment, the Veteran complained of painful feet bilaterally.  He characterized the pain as dull.  Physical examination revealed no ankle edema and intact sensation.  Pulses were strong.  The assessment was painful feet of questionable cause.  The provider questioned whether the symptoms might be associated with alcoholic neuropathy, rule out heavy metal etiology.  Testing revealed a slightly high arsenic level in the urine, but otherwise indicated results within normal limits.  

In September 2010, the Veteran presented at a VA facility with complaints of atraumatic right mid foot pain with weight bearing.  The assessment was foot pain, and a cane was issued.  A subsequent VA emergency room note indicates the Veteran's complaint of persisting right foot pain with bruising on two of his toes.  He reported that the pain was new onset and that his pain level was 9/10.  

During his October 2012 hearing, the Veteran testified that he wrecked a motorcycle when he was on leave after boot camp.  He stated that he injured his right elbow, hip, and heel, the heel injury being the worst.  He indicated that he reported to his duty station the next day and reported to sick bay, where he was treated for three weeks.  He stated that the injury healed slowly, but that he continued to have pain.  He related that he currently had pain and restricted movement in his right ankle and foot.  

On VA examination in September 2013, the Veteran's history was reviewed.  The examiner acknowledged the Veteran's in-service injury, the report by Dr. E, and  the Veteran's lay statements.  Following examination and review of the record, the examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  She reasoned that there was no evidence of chronicity, noting that the Veteran did not have ankle problems at the time of discharge or within one year of discharge.  She also pointed out that the Veteran stated during the examination that his ankle did not begin to bother him until 10 years after discharge.  

Having carefully reviewed the record, the Board has concluded that service connection for a right ankle disability is not warranted.  In this regard, the Board acknowledges that Dr. E. has stated that the Veteran's right ankle disability is a consequence of service.  Notably, Dr. E. failed to discuss his rationale for such a conclusion and also failed to account for the Veteran's denial of any associated symptoms or complaints during his second period of enlistment or in the years following service.  

On the other hand, the Board finds most persuasive the report of the September 2013 VA examination, which included a review of the Veteran's documented history, Dr. E's report, and the Veteran's lay statements.  The examiner conducted a complete examination and determined that the claimed condition was not related to service, to include the in-service injury.  She reasoned that there was no indication of chronicity and that the Veteran did not have ankle problems at the time of discharge.  In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file to include the Veteran's history and the opinion of Dr. E, and discussed the rationale underlying her conclusions.  There is no indication that the examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA provider's findings to be of greater probative value than the opinion or Dr. E. and the Veteran's unsupported statements to the contrary.

To the extent that the Veteran asserts that he has a right ankle disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of a right ankle disability because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board further notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that the Veteran argues that he experienced continuity of right ankle symptoms in the years following service, the Board observes that the concurrent evidence is to the contrary.  On reenlistment examination in 1981, the Veteran specifically denied foot trouble, arthritis, and joint deformity.  Moreover, he reported during VA examination in September 2013 that his right ankle did not begin to bother him until 10 years following service.  Thus, unlike Buchanan, this is not a case in which the record is merely silent.  Rather, the record reflects that the Veteran denied symptoms 10 years following service, and did not seek treatment for foot or ankle complaints until 2007.  For these reasons, the Board finds that any current claim of continuity of symptoms is less credible than the contemporaneous evidence of the Veteran's denial of symptoms on reenlistment examination in 1981 and again on discharge examination in 1982, as well as statements to the VA examiner that his ankle pain did not begin until 10 years after discharge.  Thus, the Board concludes that the Veteran's assertions of continuity of symptoms in relation to his current diagnosis are unreliable.  

The Board acknowledges the arguments made by the Veteran's attorney in a September 2013 statement.  Therein, the attorney urged that the VA examiner misread Dr. E's report and ignored the fact that Dr. E. reported a 20 percent service-connected disability for the Veteran's right ankle and also ignored his opinion linking the disability to service.  There is no indication in the September 2013 VA examination report that the examiner ignored Dr. E's opinion; rather, the examiner reviewed all of the evidence of record and reached a different conclusion.  Her review included Dr. E's report, as well as the Veteran's lay statements.  

The Veteran's attorney also argued that the VA examiner committed an error of law by not considering the benefit of the doubt rule.  Initially, the Board notes that consideration of the benefit of the doubt rule is not within the perview of a VA examiner, who is tasked with review of the record and history, examination, and rendering a medical opinion regarding the etiology of a particular claimed disability.  To the extent that the attorney argues that an approximate balance of positive and negative evidence regarding the issue at hand was reached, the Board disagrees.  As noted above, the Board has concluded that Dr. E's report fails to account for the Veteran's specific denial of associated symptoms more than 10 years following the motorcycle accident that occurred during his first period of enlistment, as well as the absence of evidence of any complaints or findings until 2007.  The September 2013 VA examiner considered these facts, and also considered Dr. E's report and the Veteran's lay statements.  Thus, the Board has determined that the September 2013 VA examiner's opinion carries more probative weight, and that an approximate balance of evidence has not been achieved.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses referable to the Veteran's right ankle, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable  in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for a right ankle disability is not warranted.


ORDER

Entitlement to service connection for a right ankle disability is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


